 
 
IA 
108th CONGRESS
2d Session
H. J. RES. 100 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2004 
Mr. McCotter (for himself and Mr. Dingell) introduced the following joint resolution; which was referred to the Committee on Energy and Commerce
 
JOINT RESOLUTION 
Recognizing the 100th anniversary year of the founding of the Ford Motor Company, which has been a significant part of the social, economic, and cultural heritage of the United States and many nations and a revolutionary industrial and global institution, and congratulating the Ford Motor Company for its achievements. 
  
Whereas on June 16, 1903, then 39 year old Henry Ford and 11 associates, armed with little cash, some tools, a few blueprints, and unbounded faith, submitted incorporation papers to Michigan’s capital, Lansing, launching the Ford Motor Company; 
Whereas the Ford Motor Company began operations in a leased, small converted wagon factory on a spur of the Michigan Central Railroad in Detroit; 
Whereas the first commercial automobile to emerge from the Ford Motor Company in 1903 was the original 8-horsepower, 2-cylinder Model A vehicle with a 2-speed transmission, 28 inch wheels with wooden spokes, and 3 inch tires; 
Whereas between 1903 and 1908, Henry Ford and his engineers went through 19 letters of the alphabet, creating Models A through S, with some of these cars being experimental models only and not available to the public; 
Whereas on October 1, 1908, the Ford Motor Company introduced its universal car, the Model T (sometimes affectionately called the Tin Lizzie), which could be reconfigured by buyers to move cattle, haul freight, herd horses, and even mow lawns, and Ford produced 10,660 Model T vehicles its first year, an industry record; 
Whereas the Ford Motor Company inaugurated the first automotive integrated assembly line in 1913, changing the old manner of building one car at a time through moving the work to the worker by having parts, components, and assemblers stationed at different intervals, and beginning a new era of industrial progress and growth; 
Whereas Henry Ford surprised the world in 1914 by setting Ford’s minimum wage at $5.00 per an 8-hour day, which replaced the prior $2.34 wage for a 9-hour day and was a truly great social revolution for its time; 
Whereas that same year, 1914, Henry Ford, with an eye to simplicity, efficiency, and affordability, ordered that the Model T use black paint exclusively because it dried faster than other colors, which meant more cars could be built daily at a lower cost, and Ford said the vehicle will be offered in any color so long as it is black; 
Whereas in 1925, the company built the first of 199 Ford Tri-Motor airplanes, nicknamed the Tin Goose and the Model T of the Air; 
Whereas Ford’s self-contained Rouge Manufacturing Complex on the Rouge River encompassed diverse industries and suppliers that by 1927 allowed for the complete production of vehicles, from raw materials processing to final assembly, was an icon of the 20th century, and, with its current revitalization and redevelopment, will remain an icon in the 21st century; 
Whereas consumer demand for more luxury and power pushed aside the then current model, and on March 9, 1932, a Ford vehicle with the pioneering Ford V–8 engine block rolled off the production line; 
Whereas while Ford offered only two brands through 1937 (Ford and Lincoln), due to increased competition, the first Mercury was introduced in 1938, a car with a distinctive streamlined body style, a V–8 engine with more horsepower than a Ford, and hydraulic brakes, thus filling the void between the low-priced Ford and the high priced Lincoln brands; 
Whereas one of the largest labor unions in the Nation was formed as the United Automobile Workers (UAW) in 1935, and after a rather tumultuous beginning, won acceptance by the auto industry and became a potent and forceful leader for auto workers, with Ford building a strong relationship with the union through its policies and programs; 
Whereas by government decree all civilian auto production in the United States ceased on February 10, 1942, and Ford, under the control of the War Production Board, produced an extensive array of tanks, B–24 aircraft, armored cars, amphibious craft, gliders, and other materials for the World War II war effort; 
Whereas Ford dealers rallied to aid the Ford Motor Company in its postwar comeback, proving their merit as the public’s main point of contact with the company; 
Whereas on September 21, 1945, Henry Ford II assumed the presidency of Ford and on April 7, 1947, Ford’s founder, Henry Ford passed away; 
Whereas a revitalized Ford met the postwar economic boom, with Ford’s famed F-Series trucks making their debut in 1948 for commercial and personal use, and the debut of the 1949 Ford sedan, with the first change in a chassis since 1932, and the first integration of body and fenders, which would set the standard for auto design in the future; 
Whereas these new models were followed by such well-known cars as the Mercury Turnpike Cruiser, the retractable hardtop convertible Ford Skyliner, the high performing Thunderbird, introduced in 1955, the Ford Galaxie, introduced in 1959, and the biggest success story of the 1960s, the Ford Mustang, which has been a part of the American scene for almost 40 years; 
Whereas in 1953, President Dwight D. Eisenhower christened the new Ford Research and Engineering Center, which was a milestone in the company’s dedication to automotive science and which houses some of the most modern facilities for automotive research; 
Whereas Ford’s innovation continued through the 1980s with the introduction of the Ford Taurus, which was named the 1986 Motor Trend Car of the Year, and which resulted in future aerodynamic design trends throughout the industry; 
Whereas this innovation continued through the 1990s with the debut in 1993 of the Ford Mondeo, European Car of the Year, the redesigned 1994 Ford Mustang, and the introduction in 1990 of the Ford Explorer, which defined the sports utility vehicle (SUV) segment and remains the best selling SUV in the world; 
Whereas the company in its Centennial year opened its 21st century world-class, state of the art, advanced manufacturing Dearborn Truck Plant at the Rouge manufacturing complex, continuing the Rouge Heritage and incorporating lean, green, flexible, and sustainable manufacturing processes, while enhancing the environment; 
Whereas Ford will produce and offer for sale the world’s first fuel efficient, no compromise, hybrid electric sport utility vehicle (SUV) this year, as the company begins its next 100 years; 
Whereas as Ford moves into the 21st century, the company continues its marvelous record for fine products with the world’s best-selling small car, the Ford Focus, and the world’s best-selling truck, the Ford F-Series; 
Whereas the Ford Motor Company is the world’s second largest automaker, and includes Ford, Lincoln, Mercury, Aston Martin, Jaguar, Land Rover, Volvo, and Mazda automotive brands, as well as other diversified subsidiaries in finance and other domestic and international business areas; and 
Whereas on October 30, 2001, William Clay Ford, Jr., the great-grandson of Henry Ford, became Chairman and Chief Executive Officer of the Ford Motor Company, and as such is concentrating on the fundamentals that have powered the Ford Motor Company to greatness over the last century and made it a world-class auto and truck manufacturer, and that will continue to carry the company through the 21st century to develop even better products and innovations: Now, therefore, be it 
 
That Congress, on behalf of the American people— 
(1)recognizes— 
(A)the 100th anniversary year of the founding of the Ford Motor Company, which has been a significant part of the social, economic, and cultural heritage of the United States and many other nations and a revolutionary industrial and global institution; and 
(B)the truly wondrous achievements of the Ford Motor Company, as its employees, retirees, shareholders, suppliers, dealers, its many customers, automotive enthusiasts, and friends worldwide, commemorate and celebrate its 100th anniversary milestone year; 
(2)congratulates the Ford Motor Company for its achievements; and 
(3)expects that the Ford Motor Company will continue to have an even greater impact in the 21st century and beyond in providing innovative products that are affordable and environmentally sustainable, and that will enhance personal mobility for generations to come. 
 
